[Cite as Mayer v. Bodnar, 2022-Ohio-4705.]


                                         COURT OF APPEALS
                                     DELAWARE COUNTY, OHIO
                                     FIFTH APPELLATE DISTRICT


   WESLEY W. MAYER                               :   JUDGES:
                                                 :
                                                 :   Hon. Earle E. Wise, Jr., P.J.
          Plaintiff-Appellant                    :   Hon. William B. Hoffman, J.
                                                 :   Hon. Patricia A. Delaney, J.
   -vs-                                          :
                                                 :   Case No. 22 CAE 05 0041
                                                 :
   LEE R. BODNAR, ET AL.                         :
                                                 :
                                                 :
          Defendants-Appellees                   :   OPINION


  CHARACTER OF PROCEEDING:                           Appeal from the Delaware County Court
                                                     of Common Pleas, Case No. 20 CV H
                                                     10 0436



  JUDGMENT:                                          AFFIRMED IN PART; REVERSED
                                                     AND REMANDED IN PART



  DATE OF JUDGMENT ENTRY:                            December 27, 2022



  APPEARANCES:


   For Plaintiff-Appellant:                          For Defendants-Appellees:

   JOSHUA J. BROWN                                   PAUL-MICHAEL LA FAYETTE
   5086 North High St., Suite A                      CARA M. WRIGHT
   Columbus, OH 43214                                65 E. State St., Suite 2550
                                                     Columbus, OH 43125

                                                     GARY A. REEVE
                                                     5354 Cemetery Road
                                                     Hilliard, OH 43026
Delaware County, Case No. 22 CAE 05 0041                                             2

Delaney, J.

       {¶1} Plaintiff-Appellant Wesley W. Mayer appeals the April 27, 2022 judgment

entry of the Delaware County Court of Common Pleas.

                         FACTS AND PROCEDURAL HISTORY

                             Orange Township Governance

       {¶2} Orange Township, located in Delaware County, Ohio, is governed by four

elected officials: three trustees and one fiscal officer. On October 9, 2019, Plaintiff-

Appellant Wesley W. Mayer was the Fiscal Officer for Orange Township. Mayer was

appointed as the Fiscal Officer in September 2018. He was up for re-election in November

2019, for a four-year term starting April 1, 2020.

       {¶3} Non-elected employees manage the general operations of Orange

Township. On October 9, 2019, Defendant-Appellee Lee R. Bodnar was the Township

Administrator.

                                       Car Trouble

       {¶4} On October 9, 2019, Mayer was driving a rental car because his personal

vehicle was recently in an accident. While at an intersection on U.S. State Route 23 in

Orange Township, Mayer’s rental vehicle ran out of gas and stopped, blocking the traffic

at the intersection. Mayer was not conducting Orange Township business when the rental

car stalled.

       {¶5} After the rental car stalled, Mayer first called the Orange Township Fire

Chief for assistance. The Fire Chief was unable to assist Mayer. Mayer next called Aaron

James, the Orange Township Roads Superintendent, for assistance. James testified in

his April 14, 2021 deposition as to his recollection of the exchange with Mayer:
Delaware County, Case No. 22 CAE 05 0041                                                  3

       Q. So October 9th, 2019, did you get a call from Wes Mayer?

       A. Yes.

       Q. And what did Wes say on the call?

       A. He said he was in a rental car, he was broke down, thinks he ran out of

       gas on 23 * * *. I said, I’ll come down and see if I could help you out.

       Q. Okay. Did he ask you to come down?

       A. Yes, could you help – he asked if I could help him.

       Q. Okay. And do you – do you have a strong recollection of the specific

       wording that you just talked about?

       A. Yes. When I answered the phone, Wes said, do you know who this is?

       This is Wes. Can you help me out? I’m broke down on the side of the road

       in the rental car. I don’t know if that’s the exact wordage that he said to me,

       but that was – you know, that was the gist of it, can you come help.

       Q. Okay.

       A. So I was going to help – I was going to help anybody that worked for the

       township.

       Q. How long do you think the conversation lasted?

       A. Probably maybe a minute, if that.

(James Depo., T. 8-9).

       {¶6} James and an Orange Township employee drove to the intersection in an

Orange Township vehicle with one to two gallons of gasoline. When they got to the

intersection, they observed Mayer outside of his vehicle, attempting to direct traffic around

the stalled rental vehicle. James put gas in the rental vehicle, which started immediately,
Delaware County, Case No. 22 CAE 05 0041                                               4

allowing Mayer to drive to a gas station. James remained at the intersection to clear the

traffic congestion.

       {¶7} On October 11, 2019, Mayer wrote Orange Township a check for $40.00 to

reimburse the township for any expenses related to his rental car difficulties.

       Township Administrator Investigation of the October 9, 2019 Incident

       {¶8}   Unbeknownst to Mayer, the Orange Township Human Resources

Communications Manager, Amanda Sheterom, was in the office with the Fire Chief when

Mayer called the Fire Chief for assistance. When she went to lunch, Sheterom observed

Mayer’s rental car stalled on Route 23 and Mayer being aided by Orange Township

employees in an Orange Township vehicle. The Human Resources Communications

Manager informed Bodnar, the Township Administrator, what she observed.

       {¶9} Bodnar contacted the Fire Chief for a summary of his conversation with

Mayer and asked the Fire Chief to submit a statement to that effect.

       {¶10} After James returned to his office on October 9, 2019, he was called to

Bodnar’s office for a meeting with him and Sheterom. Bodnar asked James what

happened with Mayer on Route 23. James related the incident to Bodnar and the Human

Resources Director. James did not see any recording devices while he told the story.

Bodnar then asked James to write and sign a statement about the October 9, 2019

incident.

                                 The James Recording

       {¶11} Bodnar recorded the meeting with James on Bodnar’s personal cell phone

(hereinafter “James Recording”). Bodnar used his personal cell phone to make the

recording because it was an Apple 10 with better technology than the Township’s cell
Delaware County, Case No. 22 CAE 05 0041                                            5

phones. At some point in time, Bodnar downloaded the James Recording to his personal

iTunes account. At some point of time, while in his Orange Township office, Bodnar

downloaded the James Recording from his personal iTunes account and burned it onto

two CDs.

      {¶12} Bodnar could not remember when he burned the CDs or what he did with

the CDs. Bodnar’s employment as Township Administrator was terminated without cause

on January 21, 2020. He remembered cleaning out his office and thought he gave the

CDs to Sheterom. Orange Township eliminated the Human Resources Communications

position in May 2020.

                        Orange Township Trustee Special Meeting

      {¶13} On October 10, 2019, the Township notified the public that a special

meeting would be held on October 11, 2019.

      {¶14} At the October 11, 2019 special meeting, the Defendant-Appellant Orange

Township Board of Trustees, Deborah S. Taranto, Ryan F. Rivers, and Lisa Knapp, went

into executive session. Bodnar and Sheterom were invited to the session. Mayer attended

the special meeting but was not invited to the executive session.

      {¶15} After the executive session, the Trustees resumed the public meeting. The

public meeting is recorded with audio and video. The video recording is uploaded to

YouTube, which Deborah Taranto testified in her deposition that the recording of the

meeting and the upload to YouTube happened at the same time. (Taranto Depo, T. 23).

The following occurred at the October 11, 2019 special meeting:

      RR (Ryan F. Rivers) This meeting’s adjourned. (Gavel)

      LK (Lisa Knapp) You take that back.
Delaware County, Case No. 22 CAE 05 0041                                            6

      ***

      LK You have no legal right. We’re still in session. You need a second to

      adjourn the meeting. You have no legal right. We’re going to continue * * *

      You did not adjourn the meeting. You must have a second to adjourn the

      meeting. That’s Roberts Rules of Order. You have no legal right whatsoever

      to adjourn a meeting without a second. That’s Roberts Rules of Order.

      ***

      LK So, we are going to continue. We have to have a second.

      RR We never have a second to adjourn a meeting.

      ***

      LB (Lee Bodnar) I understand, Mr. Chairman. What does the board wish

      of me? I'm being told to shut off things.

      ***

      LK We are going to keep going and we are going to continue.

      RR That's the way it has been. (interrupted and talked over by LK). RR

      proceeded to leave the building

      LK You must have a second to adjourn the meeting. So, it's come to our

      attention that two days ago, on Wednesday, October 9th, an employee was

      called when he was on official duty working for the Township. Mr. Mayer

      contacted him and asked him to meet him and provide him with gas

      because he had run out of gas in his personal vehicle while on a personal

      errand. He tried to call several employees. He ended up getting one

      employee. He said to him that he had run out of gas and he needed him to
Delaware County, Case No. 22 CAE 05 0041                                                   7

      bring gas immediately. He even said, “Do you know who I am?” to this

      employee. I believe this is a violation of the law. I believe it is a violation of

      the Ethics Law. I'm going to see this sent to the Ethics Commission. I believe

      this is an abuse of authority. He was also using a Township vehicle, gas,

      and 2 employees arrived. So, he was using all three of those items for his

      own personal benefit without authorization from the board or authorization

      from Lee (Bodnar) who unintelligible. These employees work for the board

      of trustees and Mr. Bodnar. They do not work for the fiscal officer. Both of

      Mr. Mayer’s employees were present at the building and he did not contact

      them, which I don't understand and, Mr. Mayer, have you paid the gas back

      for that?

      WM (Wesley Mayer) I have not yet, but I indicated that I would when they

      came to assist me.

      ***

      LK I'm going to make a motion for Mr. Bodnar to contact the Ethics

      Commission and file this on behalf of 2 trustees.

      DT (Deborah S. Taranto) It was my understanding in Executive Session

      that a decision had to be made in public, that we couldn't make a decision

      in Executive and the only way to do that would be in Public and when a

      situation is brought from an employee to us, we can't ignore it. So, I second.

      WM You could have asked me into executive session to explain what

      happened rather than (cut off by LK).
Delaware County, Case No. 22 CAE 05 0041                                                8

      LK OK. Let's go back into Executive Session so you can explain. I make a

      motion to go into executive session.

      WM (Rises from seat) I’m not going to attend.

      LK Why not?

      WM I’m finished with this. (as he left) And I’m finished with you. (He left the

      room.)

      ***

      LK I’m very…I have to absolutely have to put a stop to the fiscal officer

      instructing our employees who are Mr. Bodnar's employees. Just like his

      employees do not work for us, our employees do not work for the fiscal

      officer. I'm really disappointed that this happened. (To LB) so you will keep

      us posted?

      LB I will.

      LK I make a motion to adjourn.

      DT Second

      LK Meeting adjourned. (There was no vote on the motion to adjourn.)

(Ex. 4, Mayer Response to Summary Judgment, March 4, 2022).

      {¶16} Approximately 30 minutes after the adjournment of the October 11, 2019

special meeting, Mayer averred that he was contacted by reporters from the Columbus

Dispatch and the Delaware Gazette for a statement. (Mayer Aff., ¶ 12). He made a

statement to the newspapers, which published articles on October 12, 2019. The

Columbus Dispatch article was entitled, “Empty gas tank fuels debate in race of Orange
Delaware County, Case No. 22 CAE 05 0041                                               9

Township fiscal officer.” The Delaware Gazette article was entitled, “Trustees approve

filing ethics complaint.” (Ex. 5).

                                     Ohio Ethics Commission

       {¶17} On October 15, 2019, Bodnar contacted the Ohio Ethics Commission

(“OEC”) by phone requesting its opinion of the October 9, 2019 incident. The OEC

advised that it required the Township to complete and submit an allegation form.

       {¶18} Mayer self-reported the October 9, 2019 incident to the OEC on October

17, 2019.

       {¶19} On October 21, 2019, the Orange Township Trustees held its regularly

scheduled meeting. At the meeting, Trustee Knapp made a motion to direct Bodnar to file

the forms with the OEC about the October 9, 2019 incident. The motion passed with

Trustee Knapp and Trustee Taranto voting in favor and Trustee Rivers voting against.

       {¶20} On October 28, 2019, Bodnar filed the confidential allegation form with the

OEC regarding potential Ethics law violations by Mayer. Bodnar attached statements from

himself, Aaron James, the Orange Township Fire Chief, and the Human Resources

Communications Manager. In the confidential OEC allegation form, Bodnar further stated,

       3. Summary of Facts to the Allegation:

       ***

       I immediately contacted Mr. Aaron James, Road Maintenance Manager,

       and requested he come to my office. * * * He shared that Mr. Mayer called

       him on his work cell phone and said “This is Wes Mayer, do you know who

       I am?” Mr. James acknowledged that he did, and Mr. Mayer said “I think I
Delaware County, Case No. 22 CAE 05 0041                                              10

       might be out of gas in my rental vehicle, can you come down and help me

       at 5-Guys and 23.” * * *

       I chose to record this conversation with Mr. James and Ms. Sheterom on

       my cell phone.

       ***

       5. Are you aware of the existence and location of any other relevant

       evidence?

       I brought this matter to the attention of the Board of Orange Township

       Trustees in a special meeting seeking their direction.

       {¶21} On October 21, 2019, the OEC sent notification to Bodnar that it had

received the allegation form for its review.

                             Fiscal Officer Election Results

       {¶22} The Orange Township Fiscal Officer is an elected position. In October 2019,

Mayer was running against Lisa Kraft for the position of Fiscal Officer, with the term to

begin on April 1, 2020. Election day was on November 5, 2019.

       {¶23} On November 4, 2019, Lisa Kraft published an online campaign

advertisement in the Delaware Gazette that stated the following:

       Over the last few weeks I’ve had many residents ask about the open

       investigation with the Ohio Ethics Commission regarding our current fiscal

       officer. From what I've learned from the trustee meetings, several

       employees brought the incident to the attention of the Township

       administrator, including the fact that he said “Do you know who I am?” when

       asking for their help, after he ran out of gas on SR 23 in front of Wendy's.
Delaware County, Case No. 22 CAE 05 0041                                                 11

       There are strict ethics guidelines for elected officials and public employees.

       An elected official should not receive special roadside service when no

       other taxpayer receives the same roadside service. I also find it concerning

       that he has not attended any township meetings since the incident.

       Whatever the legalities are or might be, I think we can all agree that it is an

       overreach and abuse of authority and his position period now is your chance

       to elect an ethical responsible and trustworthy candidate to handle your tax

       dollars. Please cast your vote tomorrow for Lisa Kraft!

(Mayer Aff., ¶ 22, Ex. 11).

       {¶24} Mayer lost the election for Fiscal Officer to Lisa Kraft.

                               Result of OEC Investigation

       {¶25} On March 20, 2020, Orange Township received notice from the OEC that it

had completed its investigation based on the allegation forms. The notice stated:

       After thoroughly [sic] the documents and materials you forwarded, the

       Ethics Commission has determined to not prioritize this matter as an

       investigation. Factors relevant to this decision include: the value of item

       solicited was less than $50, there was no allegation that this was a

       continuing practice by Mr. Mayer and Mr. Mayer is no longer with the

       Township.

(Ex. 9).

       {¶26} The OEC also notified Mayer on March 20, 2020 that it determined to not

prioritize the matter as an investigation.
Delaware County, Case No. 22 CAE 05 0041                                               12

                           Mayer’s Public Records Request

       {¶27} Bodnar’s employment as Township Administrator was terminated on

January 21, 2020. As Township Administrator, Bodnar was responsible for responding to

public records requests. After Bodnar’s termination, Orange Township Trustee Ben

Grumbles responded to public records requests. Trustee Grumbles took his seat on the

Board of Trustees on January 1, 2020.

       {¶28} On February 23, 2020, Mayer emailed Orange Township Trustee Ben

Grumbles and asked if he had found the James Recording. Trustee Grumbles responded

that he did not have access to Bodnar’s computer. (Ex. 2). On March 28, 2020, Mayer

sent an email to Trustee Grumbles stating he was officially requesting a copy of the James

Recording. If it could not be located, he would file a complaint that Bodnar destroyed a

public record and filed a false report with the OEC. (Ex. 2). Trustee Grumbles responded

by email on March 28, 2020, stating that after a search of Bodnar’s computer, he did not

find the James Recording and if Mayer wished to file a complaint, he was free to do so.

(Ex. 2).

       {¶29} On April 4, 2020, Mayer submitted an email to Trustee Grumbles making a

formal request of any and all public records in the Township’s possession relating to the

October 9, 2019 incident, including the James Recording. Trustee Grumbles

acknowledged receipt of the request on April 6, 2020.

       {¶30} On April 20, 2020, Trustee Grumbles responded to Mayer’s public records

request. The email stated in pertinent part:

       Unfortunately, I am unable to locate the audio recording you requested. It

       is not on the cell phone the administrator utilized. The Sheriff's Department
Delaware County, Case No. 22 CAE 05 0041                                                    13

       performed an extensive search of the phone and found no audio recordings

       through using Cellebrite recovery software per Detective Savage. I also

       searched Mr. Bodnar’s computer, I had Delaware County IT attempt a

       restoration of deleted content, and still unable to find any recording. If Mr.

       Bodnar claimed to have a recorded record associated with the Ethics

       violation, it is not in a place I can recover and provide it. I apologize for this

       inconvenience.

       {¶31} In a follow-up email sent on May 11, 2020, Trustee Grumbles stated the

Township was continuing to search for the James Recording.

                                           Lawsuit

       {¶32} On October 1, 2020, Mayer filed a complaint in the Delaware County Court

of Common Pleas naming Bodnar and the Orange Township Board of Trustees as

defendants. The complaint named the Trustees as Ryan Rivers, Deborah S. Taranto, and

R. Benjamin Grumbles. In Count One of the complaint, Mayer alleged the actions of

Bodnar and the Trustees in relation to the October 9, 2019 incident were defamation. In

Count Two of the complaint, Mayer alleged “Unauthorized Destruction or Failure to

Produce Public Record” in violation of R.C. 149.351. In Count Three, Mayer alleged

intentional infliction of emotional distress by Bodnar and the Trustees.

       {¶33} Bodnar and the Trustees answered the complaint.

                           Discovery of the James Recording

       {¶34} Bodnar averred the first time he became aware of Mayer’s public records

request, specifically as to the James Recording, when he was served with Mayer’s

complaint. (Bodnar Aff., ¶ 13). After learning in the complaint that the Township had not
Delaware County, Case No. 22 CAE 05 0041                                                   14

located the two CDs where he copied the James Recording and provided to the Human

Resources Communications Manager, Bodnar provided a copy of the James Recording

from his personal cellphone to his counsel. (Bodnar Aff., ¶ 16). Correspondence from

Bodnar’s counsel to Mayer’s counsel showed that Mayer’s counsel received a copy of the

James Recording. (Bodnar Aff., ¶ 17).

                             Motion for Summary Judgment

       {¶35} Bodnar and the Trustees filed a motion for summary judgment on January

4, 2022. In their joint motion, they argued that (1) Mayer failed to assert any claims against

the Trustees in their individual capacities; (2) the Trustees were immune from liability

under R.C. 2744.02; and (3) Mayer’s claims for defamation, forfeiture, and intentional

inflection of emotional distress failed as a matter of law.

       {¶36} Mayer filed his response to the motion to summary judgment on March 24,

2022. In his response, he dismissed his claim for intentional infliction of emotional

distress.

       {¶37} Bodnar and the Trustees filed a reply on March 31, 2022.

                    Judgment Entry Granting Summary Judgment

       {¶38} On April 27, 2022, the trial court granted the motion for summary judgment

filed by Bodnar and the Trustees. The trial court first found that Bodnar, as Township

Administrator, and the Trustees were immune from Mayer’s defamation claim pursuant

to R.C. 2744.02. Because defamation was an intentional tort, the trial court found the

Trustees were immune from liability based on the Township’s status as a political

subdivision. There were no exceptions to its immunity because at the time of the October

9, 2019 incident, Mayer was a candidate for public office and therefore, a public figure.
Delaware County, Case No. 22 CAE 05 0041                                                 15

The trial court further found there was no genuine issue of material fact that statutory

immunity extended to Bodnar, as the Township Administrator. He was acting within his

scope of employment when he filed the OEC allegation form because he was instructed

to do so based on a majority vote by the Trustees. The trial court saw no proof of malicious

purpose or bad faith by Bodnar when he filed the OEC allegation form, other than Mayer’s

mere speculation as to Bodnar’s motivations. The trial court did not analyze the merits of

Mayer’s defamation claim because it found the claims were barred by statutory immunity.

       {¶39} In Count Two of his complaint, Mayer asserted that Bodnar and the Trustees

improperly disposed of or transferred a public record, the James Recording, in violation

of R.C. 149.351(A). The trial court characterized Mayer’s claim as one of forfeiture

pursuant to R.C 149.351 because Mayer admitted that he ultimately received the James

Recording in the course of litigation and he did not assert injunctive relief as a remedy in

his complaint. As one of the elements under the statute, the plaintiff must establish

they were aggrieved by the improper disposal. See Rhodes v. City of New

Philadelphia, 129 Ohio St.3d 304, 2011-Ohio-3279, 951 N.E.2d 782, ¶ 16. The trial court

found reasonable minds could only conclude that Mayer was not aggrieved. Mayor had

obtained a copy of the public record at issue, the James Recording, from another source.

Without the James Recording, Mayer argued he could not scrutinize and evaluate the

Trustees’ decision to file the OEC complaint. The trial court found that Mayer received a

copy of the James Recording and he suffered no damages because the OEC took no

adverse action against him before he received the James Recording. Because Mayer

was not an aggrieved party, the trial court granted the motion for summary judgment on

the forfeiture claim.
Delaware County, Case No. 22 CAE 05 0041                                              16

      {¶40} It is from this judgment entry that Mayer now appeals.

                             ASSIGNMENTS OF ERROR

      {¶41} Mayer raises two Assignments of Error:

      {¶42} “I. THE TRIAL COURT ERRED BY HOLDING THAT THE RECORD

CONTAINS SUFFICIENT EVIDENCE, SUCH THAT DEFENDANT-APPELLEES ARE

ENTITLED TO SUMMARY JUDGMENT ON PLAINTIFF-APPELLEE’S DEFAMATION

CLAIM.

      {¶43} “II. THE TRIAL COURT ERRED IN HOLDING THAT PLAINTIFF-

APPELLANT MAYER IS NOT ENTITLED TO FORFEITURE.”

                                      ANALYSIS

                                 Standard of Review

      {¶44} Mayer’s two Assignments of Error argue the trial court erred when it granted

summary judgment in favor of Bodnar and the Trustees.

      {¶45} Summary judgment proceedings present the appellate court with the unique

opportunity of reviewing the evidence in the same manner as the trial court. Smiddy v.

The Wedding Party, Inc., 30 Ohio St.3d 35, 36, 506 N.E.2d 212 (1987). As such, this

Court reviews an award of summary judgment de novo. Grafton v. Ohio Edison Co., 77

Ohio St.3d 102, 105, 671 N.E.2d 241 (1996).

      {¶46} Civ.R. 56 provides summary judgment may be granted only after the trial

court determines: 1) no genuine issues as to any material fact remain to be litigated; 2)

the moving party is entitled to judgment as a matter of law; and 3) it appears from the

evidence that reasonable minds can come to but one conclusion and viewing such

evidence most strongly in favor of the party against whom the motion for summary
Delaware County, Case No. 22 CAE 05 0041                                                    17

judgment is made, that conclusion is adverse to that party. Temple v. Wean United, Inc.,

50 Ohio St.2d 317, 364 N.E.2d 267 (1977).

       {¶47} It is well established the party seeking summary judgment bears the burden

of demonstrating no issues of material fact exist for trial. Celotex Corp. v. Catrett, 477

U.S. 317, 330, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986). The standard for granting

summary judgment is delineated in Dresher v. Burt, 75 Ohio St.3d 280 at 293, 662 N.E.2d

264 (1996): “* * * a party seeking summary judgment, on the ground that the nonmoving

party cannot prove its case, bears the initial burden of informing the trial court of the basis

for the motion, and identifying those portions of the record that demonstrate the absence

of a genuine issue of material fact on the essential element(s) of the nonmoving party's

claims. The moving party cannot discharge its initial burden under Civ.R. 56 simply by

making a conclusory assertion the nonmoving party has no evidence to prove its case.

Rather, the moving party must be able to specifically point to some evidence of the type

listed in Civ.R. 56(C) which affirmatively demonstrates the nonmoving party has no

evidence to support the nonmoving party's claims. If the moving party fails to satisfy its

initial burden, the motion for summary judgment must be denied. However, if the moving

party has satisfied its initial burden, the nonmoving party then has a reciprocal burden

outlined in Civ.R. 56(E) to set forth specific facts showing there is a genuine issue for trial

and, if the nonmovant does not so respond, summary judgment, if appropriate, shall be

entered against the nonmoving party.” The record on summary judgment must be viewed

in the light most favorable to the opposing party. Williams v. First United Church of Christ,

37 Ohio St.2d 150, 309 N.E.2d 924 (1974).
Delaware County, Case No. 22 CAE 05 0041                                                18

                                            I.

       {¶48} In his first Assignment of Error, Mayer contends the trial court erred when it

found that Bodnar was entitled to statutory immunity on his claim for defamation. We note

that in Count One of his complaint, Mayer brought claims of defamation against Bodnar

and the Trustees. When bringing a civil claim against a political subdivision, often times

the first hurdle to overcome is the issue of statutory immunity. On April 27, 2022, based

on its analysis of statutory immunity, the trial court granted summary judgment in favor of

both Bodnar and the Trustees on Mayer’s claims for defamation. Mayer, in his appeal of

the April 27, 2022 judgment entry, only raises the argument that the trial court erred in

granting summary judgment in favor of Bodnar. Mayer does not engage in any argument

or cite to any law as to whether the trial court erred when it determined the Trustees were

entitled to statutory immunity on his claim for defamation. As such, we limit our analysis

to Mayer’s defamation claim against Bodnar. See App.R. 16.

                                       Defamation

       {¶49} “Defamation is a false publication that injures a person's reputation.” Betzko

v. Mick, 12th Dist. No. CA2021-08-018, 2022-Ohio-999, 187 N.E.3d 18, 2022 WL 899903,

¶ 16 citing Ebbing v. Stewart, 12th Dist. Butler No. CA2016-05-085, 2016-Ohio-7645,

2016 WL 6602228, ¶ 12; Jackson v. Columbus, 117 Ohio St.3d 328, 2008-Ohio-1041,

883 N.E.2d 1060, ¶ 9; Welling v. Weinfeld, 113 Ohio St.3d 464, 2007-Ohio-2451, 866

N.E.2d 1051, ¶ 53 (“publication” for defamation purposes is a word of art, which includes

any communication by the defendant to a third person).

       {¶50} To establish defamation, the plaintiff must show (1) a false statement of fact

was made, (2) that the statement was defamatory, (3) the statement was published, (4)
Delaware County, Case No. 22 CAE 05 0041                                                    19

the plaintiff suffered injury as a proximate result of the publication, and (5) the defendant

acted with the requisite degree of fault in publishing the statement. Am. Chem. Soc. v.

Leadscope, Inc., 133 Ohio St.3d 366, 2012-Ohio-4193, 978 N.E.2d 832, ¶ 77, citing

Pollock v. Rashid, 117 Ohio App.3d 361, 368, 690 N.E.2d 903 (1996). “Defamation can

take the form of libel or slander. Libel refers to written or printed defamatory words and

slander generally refers to spoken defamatory words. Matikas v. Univ. of Dayton, 152

Ohio App.3d 514, 2003-Ohio-1852, 788 N.E.2d 1108, ¶ 27.

       {¶51} In Ohio, the tort of defamation may be either negligent or intentional,

depending on the context. Price v. Austintown Local School Dist. Bd. of Edn., 178 Ohio

App.3d 256, 2008-Ohio-4514, 897 N.E.2d 700, ¶ 25 (7th Dist.). Mayer concedes in his

appellate brief that he is a public figure. (Appellant’s Brief, p. 8). “To establish defamation

of a public figure, a complainant must also establish that the defendant acted with actual

malice.” Ackison v. Gergley, 2022-Ohio-3490, 198 N.E.3d 139, ¶ 35 (5th Dist.) quoting

Lansky v. Brownlee, 8th Dist. No. 105408, 2018-Ohio-3952, 111 N.E.3d 135, ¶ 23. Actual

malice means that the statement was made “with knowledge of falsity or a reckless

indifference to their truth.” Murray v. Chagrin Valley Publishing Co., 2014-Ohio-5442, 25

N.E.3d 1111, ¶ 30 (8th Dist.). The burden is on Mayer to establish the requisite degree of

fault, i.e. that the statements were made with knowledge that the statements were false

or with reckless disregard of whether they were false or not. Daubenmire v. Sommers,

12th Dist. No. CA2003-03-014, 156 Ohio App.3d 322, 2004-Ohio-914, 805 N.E.2d 571,

2004 WL 369034, ¶ 90 citing New York Times Co. v. Sullivan, 376 U.S. 254, 279–280,

84 S.Ct. 710, 11 L.Ed.2d 686 (1964). Sufficient evidence must exist to permit the
Delaware County, Case No. 22 CAE 05 0041                                                20

conclusion that the defendant in fact had serious doubt as to the truth of the statements.

Id.

                    Statutory Immunity and the Public Employee

       {¶52} In Count One of his complaint, Mayer’s claim of defamation against Bodnar

is predicated on the OEC allegation form completed by Bodnar. He states in the

complaint:

       63. Bodnar wrote, in the OEC Allegation Form referred herein (Exhibit 1)

       that he had a recording of his interview with Aaron James, in which, James

       allegedly inferred that Mayer used his position as the Township’s Fiscal

       Officer to get a special favor from a Township employee by saying, “do you

       know who I am?.”

       64. The Defendant’s actions constitute defamation because he was part of

       a scheme, acting as an agent of Orange Township, to create and submit a

       fraudulent Allegation Form to the OEC, so that it could then be used by

       himself and others to damage Plaintiff Mayer personally and professionally.

       Bodnar was not only part of this scheme, he was the primary driver behind

       it and personally created the false OEC report and personally sent false

       allegations to the press and others around Orange Township.

(Mayer’s Complaint, Oct. 1, 2020). There is no factual dispute these alleged activities

occurred while Bodnar was employed by Orange Township as the Township

Administrator.

       {¶53} There is no dispute that Orange Township is a political subdivision pursuant

to R.C. 2744.01(F). R.C. 2744.02(A)(1) establishes governmental immunity for political
Delaware County, Case No. 22 CAE 05 0041                                                 21

subdivisions and their employees: “For purposes of this chapter, the functions of political

subdivisions are hereby classified as governmental functions and proprietary functions.

Except as provided in division (B) of this section, a political subdivision is not liable in

damages in a civil action for injury, death, or loss to person or property allegedly caused

by any act or omission of the political subdivision or an employee of the political

subdivision in connection with a governmental or proprietary function.”

       {¶54} Whether a political subdivision is entitled to this statutory immunity is a

question of law for a court's determination. Dover Chem. Corp. v. Dover, 2022-Ohio-2307,

192 N.E.3d 559, ¶ 34 (5th Dist.) citing M.F. by Karisma v. Perry Cnty. Children Services,

5th Dist. Perry No. 19-CA-0003, 2019-Ohio-5435, 2019 WL 7369252, ¶ 30 citing Henney

v. Shelby City School Dist., 5th Dist. Richland No. 2005 CA 0064, 2006-Ohio-1382, 2006

WL 747475, ¶ 28, citing Conley v. Shearer, 64 Ohio St.3d 284, 291, 595 N.E.2d 862

(1992). A three-tiered analysis is required to determine whether a political subdivision is

immune from tort liability pursuant to R.C. Chapter 2744. Gattrell v. Utica, 2016-Ohio-792,

63 N.E.3d 461, ¶¶ 36-37 (5th Dist.) citing Greene Cty. Agricultural Soc. v. Liming, 89 Ohio

St.3d 551, 556–557, 733 N.E.2d 1141 (2000); Smith v. McBride, 130 Ohio St.3d 51, 2011-

Ohio-4674, 955 N.E.2d 954, ¶ 13–15. The first tier is the general rule that a political

subdivision is immune from liability incurred in performing either a governmental or a

proprietary function. Greene Cty. Agricultural Society, at 556–557, 733 N.E.2d 1141; R.C.

2744.02(A)(1).

       {¶55} The immunity under the first tier, however, is not absolute. R.C. 2744.02(B);

Cater v. Cleveland, 83 Ohio St.3d 24, 697 N.E.2d 610 (1998). “The second tier of the
Delaware County, Case No. 22 CAE 05 0041                                                     22

analysis requires a court to determine whether any of the five listed exceptions to

immunity listed in R.C. 2744.02(B) apply to expose the political subdivision to liability.” Id.

       {¶56} If the political subdivision is liable under the second tier, the third tier of the

analysis determines whether immunity can be revived because the political subdivision is

entitled to a defense or qualified immunity under R.C. 2744.03(A). Vasquez-Cromer v.

City of Toledo, 6th Dist. Lucas No. L-18-1266, 2019-Ohio-5149, 2019 WL 6817388, ¶ 9.

       {¶57} Individual employees of a political subdivision are immune from civil actions

to recover damages for “injury, death, or loss to person or property allegedly caused by

any act or omission in connection with a governmental or proprietary function.” R.C.

2744.02(A)(1). The political subdivision employee’s defense of immunity is subject to

exceptions:

       (6) In addition to any immunity or defense referred to in division (A)(7) of

       this section and in circumstances not covered by that division or sections

       3314.07 and 3746.24 of the Revised Code, the employee is immune from

       liability unless one of the following applies:

       (a) The employee's acts or omissions were manifestly outside the scope of

       the employee's employment or official responsibilities;

       (b) The employee's acts or omissions were with malicious purpose, in bad

       faith, or in a wanton or reckless manner;

       (c) Civil liability is expressly imposed upon the employee by a section of the

       Revised Code. Civil liability shall not be construed to exist under another

       section of the Revised Code merely because that section imposes a

       responsibility or mandatory duty upon an employee, because that section
Delaware County, Case No. 22 CAE 05 0041                                                    23

       provides for a criminal penalty, because of a general authorization in that

       section that an employee may sue and be sued, or because the section

       uses the term “shall” in a provision pertaining to an employee.

R.C. 2744.03(A)(6). Mayer does not cite a section of the Revised Code which would

impose liability on Bodnar under R.C. 2744.03(A)(6)(c). Thus, the only two exceptions

relevant to this appeal are the exceptions under R.C. 2744.03(A)(6)(a) and (b).

       {¶58} The trial court first analyzed Mayer’s claims under R.C. 2744.03(A)(6)(a) to

determine whether Bodnar’s acts were manifestly outside the scope of employment or

official responsibilities thereby removing Bodnar’s statutory immunity protections as a

political subdivision employee. R.C. Chapter 2744 does not define the type of employee

acts that fall “manifestly outside the scope of employment or official responsibilities” under

R.C. 2744.03(A)(6)(a). Curry v. Blanchester, 12th Dist. Clinton No. CA2009-08-010,

2010-Ohio-3368, 2010 WL 2807948, ¶ 30. However, Ohio courts have generally drawn

from agency-law principles to hold that “conduct is within the scope of employment if it is

initiated, in part, to further or promote the [employer]’s business.” Id. quoting Jackson v.

McDonald, 144 Ohio App.3d 301, 307, 760 N.E.2d 24 (5th Dist.2001); Chesher v. Neyer

(C.A.6, 2007), 477 F.3d 784, 797. “In the context of immunity, ‘[a]n employee's wrongful

act, even if it is unnecessary, unjustified, excessive or improper, does not automatically

take the act manifestly outside the scope of employment.’” Id. quoting Jackson at 307,

760 N.E.2d 24. “It is only where the acts of state employees are motivated by actual

malice or other [situations] giving rise to punitive damages that their conduct may be

outside the scope of their state employment.” Id.
Delaware County, Case No. 22 CAE 05 0041                                                                  24

        {¶59} The Civ.R. 56 evidence in this case sets forth the chain of events that

resulted in Bodnar filing an OEC allegation form, which Mayer contends is the basis of

his defamation claim. On October 9, 2019, while driving his personal rental vehicle on a

personal errand, Mayer ran out of gas. Mayer chose to call the Orange Township Fire

Chief and then Aaron James, the Orange Township Roads Superintendent, for

assistance. Sheterom was aware that Mayer contacted the Orange Township Fire Chief

and she personally observed the Orange Township Roads Superintendent and another

Township employee providing Mayer assistance with his personal vehicle. Sheterom

informed Bodnar, the Township Administrator, what she observed. Bodnar asked the Fire

Chief and James for further information.

        {¶60} At the October 11, 2019 special meeting called by the Trustees, Bodnar

informed the Trustees in executive session about the October 9, 2019 incident. During

the public session of the meeting, which was televised on YouTube, Trustee Knapp spoke

about the October 9, 2019 incident.1 Trustee Knapp made a motion for Bodnar to contact

the OEC about the October 9, 2019 incident. Trustee Taranto seconded the motion.

Bodnar first contacted the OEC on October 15, 2019.

        {¶61} At the October 21, 2019, the Trustees held their regularly scheduled

meeting where they voted 2-1 to direct Bodnar to file a report with the OEC about the


1 In his appellate brief, Mayer makes repeated references to the allegedly willful misconduct of the Human
Resources Communications Manager and Trustee Knapp. He argues a jury could reasonably conclude that
the acts of Bodnar, Trustee Knapp, and Sheterom could constitute willful and wanton misconduct. As noted
by the trial court in its April 27, 2022 judgment entry, “Mayer dedicates a lengthy portion of his argument to
asserting the ways in which Knapp acted maliciously and in bad faith. * * * Knapp, however, is not a party
in this case. * * * Thus, I decline to analyze whether Mayer could hold Knapp personally liable for
defamation.” (Judgment Entry, Apr. 27, 2022). Mayer has not named the Human Resources
Communications Manager or Trustee Knapp as defendants in his complaint for defamation. We likewise
decline to address Mayer’s claims against unnamed parties. Further, the trial court granted summary
judgment in favor of the Trustees on Mayer’s claim based on statutory immunity. Mayer has not raised this
portion of the trial court’s judgment as part of his Assignment of Error on appeal.
Delaware County, Case No. 22 CAE 05 0041                                                 25

October 9, 2019 incident. Bodnar filed the OEC allegation form on October 28, 2019

pursuant to the Trustee’s direction.

       {¶62} We agree with the trial court to find that reasonable minds can only conclude

that when Bodnar contacted the OEC regarding the October 9, 2019 incident, it was at

the direction of the Trustees as part of his duties as Township Administrator. There is no

Civ.R. 56 evidence in the record to demonstrate that Bodnar contacted the OEC before

he was directed to by the Trustees. He was acting within the scope of his employment as

Township Administrator when he followed the direction of his employers to file the OEC

allegation form regarding the October 9, 2019 incident.

       {¶63} While Mayer claims Bodnar engaged in a defamatory act when he filed the

OEC allegation form, the true thrust of Mayer’s argument is that the claims in the OEC

allegation form were fraudulently generated by Bodnar out of a malicious purpose, in bad

faith, or in a wanton or reckless manner.

       {¶64} Pursuant to R.C. 2774.03(A)(6)(b), the public employee is immune from

liability unless the employee's acts or omissions were with malicious purpose, in bad faith,

or in a wanton or reckless manner. “Malicious purpose” is the “willful and intentional

design to do injury, or the intention or desire to harm another, usually seriously, through

* * * unlawful or unjustified conduct.” O'Farrell v. Harlem Twp. Bd. of Trustees, 5th Dist.

Delaware No. 18 CAH 08 0059, 2019-Ohio-1675, 2019 WL 1976090, ¶ 51 quoting

Schoenfield v. Navarre, 164 Ohio App.3d 571, 2005–Ohio–6407, 843 N.E.2d 234 at

paragraph 22. (6th Dist.). “Bad faith” connotes a “dishonest purpose, moral obliquity,

conscious wrongdoing, breach of a known duty through some ulterior motive or ill will

partaking of the nature of fraud.” Id. “Wanton misconduct is the failure to exercise any
Delaware County, Case No. 22 CAE 05 0041                                               26

care toward those to whom a duty of care is owed in circumstances in which there is great

probability that harm will result.” Anderson v. Massillon, 134 Ohio St.3d 380, 2012-Ohio-

5711, 983 N.E.2d 266, 2012 WL 6198607, ¶ 33. “Reckless conduct is characterized by

the conscious disregard of or indifference to a known or obvious risk of harm to another

that is unreasonable under the circumstances and is substantially greater than negligent

conduct.” Id. at ¶ 34.

       {¶65} Mayer points to the deposition of Trustee Ryan Rivers who testified there

was a “personal hostility” between Bodnar and Rivers and the Township Operations

Manager who said Bodnar bullied Mayer. (Rivers Depo., p. 15; Lewis Depo., p. 13). Mayer

argues evidence of Bodnar’s malicious purpose and bad faith arises because Bodnar’s

hostilities towards Mayer led Bodnar to initiate the investigation. He states Bodnar

weaponized Mayer’s question to James when he relayed James’ statement to the

Trustees at the special meeting. Mayer states his question to James was then used

against him by Trustee Knapp at the public hearing. Mayer claims Bodnar’s malicious

purpose was further evidenced when the press contacted Mayer 30 minutes after the

October 11, 2019 special meeting and the campaign message generated by his opponent

referencing the October 9, 2019 incident, allegedly costing him the election for Fiscal

Officer.

       {¶66} Upon consideration of the second element, the trial court found Mayer

presented speculation, not Civ.R. 56 evidence, in an attempt to establish a genuine issue

of material fact that Bodnar acted with malicious purpose, in bad faith, or in a wanton or

reckless manner when he completed and filed the OEC allegation form. Our de novo

review of the evidence establishes that Bodnar, as Township Administrator, is entitled to
Delaware County, Case No. 22 CAE 05 0041                                                27

political subdivision immunity from Mayer’s claim of defamation of a public figure. First,

the Civ.R. 56 evidence in this case shows that Bodnar did not file the OEC allegation form

until he was directed to by the Trustees. Second, the content of the OEC allegation form

substantially conforms to Mayer’s recounting of the October 9, 2019 incident. (Mayer Aff.,

¶ 3; Ex. 1).

       {¶67} The Human Resources Communications Manager informed Bodnar of the

October 9, 2019 incident, the facts of which are not in controversy. Mayer makes no

argument that the duties of the Township Administrator do not include monitoring the use

of Township resources. As part of his investigation, Bodnar contacted James, who gave

a statement about his interaction with Mayer. Mayer concedes in his affidavit that during

his interaction with James on October 9, 2019, he asked James, “do you know who I am”

when he called James to ask for assistance with his rental car. (Mayer Aff., ¶ 25). Mayer

makes no contention that James lied about their interaction.

       {¶68} Bodnar, during executive session of the special meeting and on the OEC

allegation form, provided James’ statement, which Mayer concedes was accurate.

Trustee Knapp, during the public session streamed on YouTube, relayed the details of

the October 9, 2019 incident. As noted, the trial court granted summary judgment in favor

of the Trustees, which Mayer has not raised as error in this appeal, and he did not name

Trustee Knapp as an individual defendant.

       {¶69} In this case, we agree with the trial court that Mayer’s claims of malicious

purpose, bad faith, or acts of reckless or wanton misconduct by Bodnar were based on

speculation of Bodnar’s malicious purpose towards Mayer. “Mere speculation or

possibility is not enough to defeat a summary judgment motion.” Jacobs v. Dye Oil, LLC,
Delaware County, Case No. 22 CAE 05 0041                                                28

2019-Ohio-4085, 147 N.E.3d 52, 2019 WL 4898488, ¶ 73 (7th Dist.) quoting Strama v.

Allstate Ins., 7th Dist. Belmont No. 14 BE 8, 2015-Ohio-2590, 2015 WL 3946373, ¶ 43,

citing Allstate Ins. Co. v. Sears, 7th Dist. No. 06 BE 10, 2007-Ohio-4977, 2007 WL

2758700, ¶ 74. While the OEC ultimately decided not to open an investigation, there is

no genuine issue of material fact that the events of October 9, 2019 occurred as reported

in the OEC allegation form. Reasonable minds could only conclude that the exceptions

to R.C. 2744.03(A)(6) do not apply to Bodnar’s acts or omissions as to the reporting of

the October 9, 2019 incident, thereby providing Bodnar with immunity from Mayer’s claim

of defamation of a public figure.

       {¶70} Mayer’s first Assignment of Error is overruled.

                                            II.

       {¶71} In his second Assignment of Error, Mayer contends the trial court erred

when it granted summary judgment in favor of Bodnar and the Trustees on his claim under

R.C. 9.351(A). We disagree.

       {¶72} Mayer asserts that Bodnar and the Trustees improperly disposed of or

transferred a public record, the James Recording, in violation of R.C. 149.351(A). The

statute reads:

       (A) All records are the property of the public office concerned and shall not

       be removed, destroyed, mutilated, transferred, or otherwise damaged or

       disposed of, in whole or in part, except as provided by law or under the rules

       adopted by the records commissions provided for under sections 149.38 to

       149.42 of the Revised Code or under the records programs established by

       the boards of trustees of state-supported institutions of higher education
Delaware County, Case No. 22 CAE 05 0041                                                   29

       under section 149.33 of the Revised Code. Those records shall be delivered

       by outgoing officials and employees to their successors and shall not be

       otherwise removed, destroyed, mutilated, or transferred unlawfully.

       (B) Any person who is aggrieved by the removal, destruction, mutilation, or

       transfer of, or by other damage to or disposition of a record in violation of

       division (A) of this section, or by threat of such removal, destruction,

       mutilation, transfer, or other damage to or disposition of such a record, may

       commence either or both of the following in the court of common pleas of

       the county in which division (A) of this section allegedly was violated or is

       threatened to be violated:

       (1) A civil action for injunctive relief to compel compliance with division (A)

       of this section, and to obtain an award of the reasonable attorney's fees

       incurred by the person in the civil action;

       (2) A civil action to recover a forfeiture in the amount of one thousand dollars

       for each violation, but not to exceed a cumulative total of ten thousand

       dollars, regardless of the number of violations, and to obtain an award of

       the reasonable attorney's fees incurred by the person in the civil action not

       to exceed the forfeiture amount recovered.

Accordingly, in order for Mayer to succeed in his civil action for forfeiture pursuant to R.C.

149.351, he must have requested public records, the public office must have been

obligated to honor that request, subject to certain exceptions in R.C. 149.43(B), the office

must have disposed of the public records in violation of R.C. 149.351(A), and Mayer must
Delaware County, Case No. 22 CAE 05 0041                                                  30

be aggrieved by the improper disposal. Rhodes v. New Philadelphia, 129 Ohio St.3d 304,

2011-Ohio-3279, 951 N.E.2d 782, 2011 WL 2652319, ¶ 16.

       {¶73} In the present case, the trial court acknowledged that Mayer submitted

Civ.R. 56 evidence that demonstrated that Bodnar or the Trustees may have destroyed,

damaged, or disposed of the James Recording. The trial court found, however, that Mayer

could not establish there was a genuine issue of material fact that he was aggrieved by

the violation of R.C. 149.351(A).

       {¶74} In his brief to this Court, Mayer argues the trial court erred when it found he

was not aggrieved by the Trustees’ violation of R.C. 149.351(A); however, Mayer raises

three additional arguments that the trial court did not consider whether the Trustees

promptly responded to his public records request under R.C. 149.43(B)(1), the Trustees’

delay in responding to Mayer’s public records request, and the manner in which the

Trustees maintained its public records to make them available for public inspection. We

have reviewed Mayer’s March 24, 2022 response to the motion for summary judgment.

Mayer did not raise these three additional arguments to the trial court. The only argument

presented to the trial court was, “the Township is liable for failing to produce the records

under R.C. 149.351.” (Response, Mar. 24, 2022). As a general rule, a litigant who has the

opportunity to raise an issue in the trial court, but declines to do so, waives the right to

raise that issue on appeal. Ackison v. Gergley, 2022-Ohio-3490, 198 N.E.3d 139, ¶ 48

(5th Dist.) citing The Strip Delaware, LLC v. Landry’s Restaurants, Inc., 5th Dist. Stark

No. 2010CA00316, 2011-Ohio-4075, ¶ 41. Because Mayer failed to make the three

additional arguments to the trial court, this Court will not review the additional arguments
Delaware County, Case No. 22 CAE 05 0041                                               31

on appeal. Ackison, supra at ¶ 48 citing May v. Westfield Village L.P., 5th Dist. No. 02-

COA-051, 2003-Ohio-5023, ¶ 21.

       {¶75} In their motion for summary judgment, Bodnar and the Trustees argued

there was no violation of R.C. 149.351(A) because the James Recording was not

destroyed, and it was produced. The Civ.R. 56 evidence provided by Bodnar’s deposition

and Mayer’s emails with Trustee Grumbles shows that the James Recording was stored

on Bodnar’s personal cellphone. Bodnar testified that he downloaded and burned the

James Recording onto two CDS, but Trustee Grumbles could not locate the CDs or any

copy of the James Recording in the Township’s possession when Mayer made his public

records request. Bodnar became aware of Mayer’s request for the James Recording

when he was served with Mayer’s complaint. Bodnar provided the James Recording to

his attorney, who then provided the James Recording to Mayer in response to a discovery

demand. Mayer acknowledged in his affidavit that he received and listened to the James

Recording.

       {¶76} In its judgment entry, the trial court found there was a genuine issue of

material fact whether Bodnar or the Trustees destroyed, damages, or disposed of its copy

of the James Recording. Our de novo review of the facts in a light most favorable to Mayer

supports the finding there is a genuine issue of material fact whether the Trustees

disposed of the public record in violation of R.C. 149.351(A). We move on to consider the

remaining element of a claim for forfeiture: whether the plaintiff was aggrieved by the

improper disposal of the public record.

       {¶77} While the General Assembly requires that a party be “aggrieved” in order to

succeed in a civil action for forfeiture pursuant to R.C. 149.351, it did not provide a
Delaware County, Case No. 22 CAE 05 0041                                                  32

statutory definition of “aggrieved.” Rhodes, 2011-Ohio-3279, ¶ 16. It has been the role of

the courts to carve out a definition of “aggrieved” for the purposes of R.C. 149.351. In

Rhodes v. New Philadelphia, 129 Ohio St.3d 304, 951 N.E.2d 782, 2011–Ohio–3279, ¶

18, 23–24, 28, respectively, the Supreme Court of Ohio reviewed a decision from this

court where a party’s objective in requesting a public record was not to obtain the record

but to seek a civil forfeiture under R.C. 149.351 for the wrongful destruction of the record.

The Court explained its interpretation of the word “aggrieved” under R.C. 149.351:

       “Aggrieved” is commonly defined as “having legal rights that are adversely

       affected; having been harmed by an infringement of legal rights.” Black's

       Law Dictionary (9th Ed.2009) 77. Thus, in order for Rhodes to be aggrieved,

       the improper conduct of New Philadelphia must have infringed upon

       Rhodes's legal rights.

       ***

       The same choice is not reflected in R.C. 149.351, as the General Assembly

       did not make the enforcement mechanism of forfeiture available to “any

       person.” Forfeiture is available only to a person who has been “aggrieved”

       by the public office's violation. R.C. 149.351(B). We must give effect to

       every term in a statute and avoid a construction that would render any

       provision meaningless, inoperative, or superfluous. Boley v. Goodyear Tire

       & Rubber Co., 125 Ohio St.3d 510, 2010–Ohio–2550, 929 N.E.2d 448, at ¶

       21. We cannot ignore the General Assembly's use of the term “aggrieved,”

       and we conclude that the General Assembly did not intend to impose a

       forfeiture when it can be proved that the requester's legal rights were not
Delaware County, Case No. 22 CAE 05 0041                                               33

      infringed, because the requester's only intent was to prove the nonexistence

      of the records.

      The requirement of aggrievement indicates that a forfeiture is not available

      to “any person” who has made a request and discovered that the records

      were not available due to the public office's violation of R.C. 149.351; it is

      available only to a person who had made a request with the goal of

      accessing the public records. If the goal is to seek a forfeiture, then the

      requester is not aggrieved. The presumption, however, is that a request for

      public records is made in order to access the records. This presumption is

      evident in other cases in which this court has construed associated terms

      of the public-records act. See, e.g., Kish v. Akron, 109 Ohio St.3d 162,

      2006–Ohio–1244, 846 N.E.2d 811; State ex rel. Morgan v. New Lexington,

      112 Ohio St.3d 33, 2006–Ohio–6365, 857 N.E.2d 1208.

      ***

      The destruction of a public record in violation of R.C. 149.351(A) gives rise

      to a forfeiture if the requester was “aggrieved” by the destruction.

State ex rel. Verhovec v. Dennison, 5th Dist. Tuscarawas No. 2013 AP 12 0062, 2014-

Ohio-4847, 2014 WL 5500441, ¶ 16.

      {¶78} In this case, there is no factual dispute that Mayer sought the James

Recording with the goal of accessing the record itself, not forfeiture. The Civ.R. 56

evidence shows that Mayer began asking the Trustees for a copy of the James Recording

on February 23, 2020. The OEC decision was published on March 20, 2020. On April 4,

2020, Mayer submitted an email to Trustee Grumbles making a formal request of any and
Delaware County, Case No. 22 CAE 05 0041                                                34

all public records in the Township’s possession relating to the October 9, 2019 incident,

including the James Recording.

       {¶79} The Trustees and Bodnar point this Court to case law as to the meaning of

“aggrieved” when the party claiming forfeiture has received a copy of the public record

from another source. In State ex rel. Sensel v. Leone, 12th Dist. Butler No. CA97–05–

102, 1998 WL 54392 (Feb. 9, 1998), reversed on other grounds, 85 Ohio St.3d 152, 707

N.E.2d 496 (1999), the Twelfth District Court of Appeals found the relator was aggrieved

by the improper disposition of four records. Id. at *6. In Leone, the relator commenced a

mandamus action to compel the production of twelve letters that had been written to a

school superintendent. The relator had obtained copies of eight of the letters from sources

other than the superintendent and she produced them at trial. She was unable to review

the four remaining letters because the superintendent had disposed of them. The court

concluded that “a person is ‘aggrieved’ where the improper disposition of a record

infringes upon a person's legal right to scrutinize and evaluate a governmental decision.”

Id. at *6. Because she had received copies of eight of the letters, albeit not from the

superintendent, the relator's right to scrutinize the superintendent's decision was only

infringed upon by the disposal of the remaining four letters. Id. at *6.

       {¶80} The First District Court of Appeals relied upon the law espoused in Leone

when examining whether the Cincinnati Enquirer was an aggrieved party In State ex rel.

Cincinnati Enquirer v. Allen, 1st Dist. Hamilton No. C-040838, 2005-Ohio-4856, 2005 WL

2249110, ¶¶ 14-16, appeal not allowed, 136 Ohio St.3d 1557, 996 N.E.2d 985, 2013-

Ohio-4861. A reporter with the Enquirer sent a written request to the Hamilton County

Prosecutor’s office seeking records related to a potential sexual harassment lawsuit
Delaware County, Case No. 22 CAE 05 0041                                                   35

against the then county prosecutor. Id. at ¶ 2. Among the requested records were two

letters, one referring to an internal complaint. Id. The Enquirer filed a complaint seeking

a writ of mandamus to order the county prosecutor make the requested documents

available and the matter was scheduled for a hearing on September 1, 2004. Id. at ¶ 4.

The county prosecutor did not have the internal complaint to provide under R.C. 149.43.

Id. at ¶ 12. At the September 1 hearing, the Enquirer notified the court that it had received

the internal complaint from another source. Id. at ¶ 6. At a later hearing held pursuant to

R.C. 149.351, the trial court found the Enquirer was not an aggrieved party. Id. at ¶ 8.

       {¶81} On appeal, the Enquirer argued the trial court abused its discretion in not

awarding forfeiture as to the internal complaint. Id. at ¶ 8. The First District held:

       We must first determine whether the Enquirer was aggrieved by the alleged

       violation of R.C. 149.351. We agree with the Twelfth Appellate District's

       analysis [in State ex rel. Sensel v. Leone] concerning whether a person is

       aggrieved by the destruction of a public record. * * *

       Here, the Enquirer had received a copy of the internal complaint prior to the

       September 1 hearing. Even though the copy was provided by a source other

       than the prosecutor's office, the Enquirer's right to scrutinize the

       governmental response to the sexual-harassment complaint was not

       infringed upon. Because it was not an aggrieved party, the Enquirer was

       not entitled to    the    forfeiture and attorney     fees    provided in R.C.

       149.351(B)(2).

Id. at ¶ 15-16.
Delaware County, Case No. 22 CAE 05 0041                                                   36

        {¶82} We are required the give effect to the statute's purpose and the customary

meaning of the term “aggrieved.” Walker v. Ohio State Univ. Bd. of Trustees, 10th Dist.

Franklin No. 09AP-748, 2010-Ohio-373, 2010 WL 376801, ¶ 26. Leone and Allen provide

this Court with guidance as to the definition of “aggrieved.” At its definitive core, a person

is “aggrieved by” a violation of R.C. 149.351(A), and therefore is statutorily authorized to

commence an action under R.C. 149.351(B), when (1) the person has a legal right to

disclosure of a record of a public office, and (2) the removal, destruction, mutilation,

transfer, damage, or disposal of the record, not permitted by law, allegedly infringes the

right. Id.

        {¶83} Considering the matter in a light most favorable to Mayer, we find there is a

genuine issue of material fact whether he is aggrieved by a violation of R.C. 149.351. The

Trustees do not make any argument that Mayer did not have a legal right to the disclosure

of a public record. As stated above, the Civ.R. 56 evidence demonstrated reasonable

minds could come to differing conclusions as to whether Bodnar or the Trustees

destroyed, damaged, or disposed of the James Recording. The next question is whether

the removal, destruction, mutilation, transfer, damage, or disposal of the James

Recording, not permitted by law, allegedly infringed on Mayer’s legal right.

        {¶84} Bodnar filed the OEC allegation form on October 28, 2019. Mayer made his

first request to the Township for the James Recording on February 23, 2020, while the

OEC allegation form was still pending before the OEC. The OEC decision was filed on

March 20, 2020. Mayer made his formal public records request for the James Recording

on April 4, 2020. His complaint for defamation and forfeiture was filed on October 1, 2020.

Mayer did not receive a copy of the James Recording until after his lawsuit was filed
Delaware County, Case No. 22 CAE 05 0041                                              37

pursuant to a discovery response from Bodnar. He received the James Recording from

another source, but not until after the OEC filing was pending, the newspaper articles

were published, he lost the election, and he filed his civil complaint. In this case, we

cannot conclude as a matter of law that Mayer’s legal right was not adversely affected by

the Trustees’ alleged removal, destruction, mutilation, transfer, damage, or disposal of

the James Recording.

       {¶85} Mayer’s second Assignment of Error is sustained. The judgment as to

Count Two of Mayer’s complaint is reversed and the matter remanded to the trial court

for further proceedings consistent with this Opinion and law.

                                     CONCLUSION

       {¶86} The judgment of the Delaware County Court of Common Pleas is affirmed

in part and reversed and remanded in part.

By: Delaney, J.,

Wise, Earle, P.J. and

Hoffman, J., concur.